Title: From John Adams to Benjamin Waterhouse, 3 October 1805
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy October 3. 1805

I duly recd your favour of the 21. Sept.—I Sent you two pretty large Packetts the first of Six sheets of Paper, another of five or Six more, and have written two or three Short Letters, besides. You have acknowledged the receipt of the first Packet, but the Second large one you have not mentioned. It related to the Kali and the Medusa &c. &c. I only wish to know that you have it.
I return with this The Botanist No. 2, which I have read with pleasure, as I have I believe all the other numbers. Air and Water are now Said to be composed of Hydrogen and Oxigen, and all Vegetables are only Oxygen and Hydrogen, and Carbon; consequently, as the Modern Chymists conclude,  Manures operate only by compositions and decompositions of Hydrogen and Oxygen and Carbon. All this may be true, but it gives me no Ideas of the nature of Manures or the manner of their Operation. All Manures may be Hydrogen Oxigen and Carbon too: but I am ignorant.
Whether my Son will make one among you or not, I am not able to Say: and I am apprehensive that more will be expected of him than he will be able to perform, if he should.—I know not how any thing can be Said, upon Rhetorick and oratory which has not been Said and written an hundred times before, by the greatest Masters. I shall not however discourage him.
The Sea Coasts of the United States are extensive, and the quantity of marine Vegetable, thrown annually upon our Shores by the Winds and waves, is very great. To examine the various Species of Ficcus, thus furnished Us by Nature, and to enquire: whether We have the Kali, and its kindred plants, and to determine the Uses to which they may be applied, in Agriculture, Medicine, Manufactures and Commerce, are Employments worthy of the Attention of our Philosophers and Statesmen: and ought to be an object of our Professor of natural History.
I am, Sir, with great regard, your Friend / and Servant

J. Adams